      Case: 1:20-cv-04608 Document #: 66 Filed: 01/12/21 Page 1 of 2 PageID #:3146




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

ART ASK AGENCY,                                          )
                                                         )   Case No.: 20-cv-4608
               Plaintiff,                                )
                                                         )   Judge Manish S. Shah
v.                                                       )
                                                         )
THE INDIVIDUALS, CORPORATIONS,                           )
LIMITED LIABILITY COMPANIES,                             )
PARTNERSHIPS AND UNINCORPORATED                          )
ASSOCIATIONS IDENTIFIED                                  )
ON SCHEDULE A HERETO,                                    )
                                                         )
               Defendants.                               )

      PLAINTIFF’S RENEWED MOTION FOR ENTRY OF DEFAULT AND DEFAULT
     JUDGMENT AGAINST THE DEFENDANTS IDENTIFIED IN SECOND AMENDED
                              SCHEDULE A

        Plaintiff ART ASK AGENCY (collectively “Plaintiff” or “Anne Stokes”) hereby moves

this Honorable Court for entry of Default and Default Judgment against the following

Defendants, as identified by defendant number and name in the attached Second Amended

Schedule A. Plaintiff files herewith a Memorandum of Law in support.

                                          Respectfully submitted,
Dated: January 12, 2021
                                          By:    s/Michael A. Hierl             _
                                                 Michael A. Hierl (Bar No. 3128021)
                                                 William B. Kalbac (Bar No. 6301771)
                                                 Hughes Socol Piers Resnick & Dym, Ltd.
                                                 Three First National Plaza
                                                 70 W. Madison Street, Suite 4000
                                                 Chicago, Illinois 60602
                                                 (312) 580-0100 Telephone
                                                 mhierl@hsplegal.com
                                                 wkalbac@hsplegal.com
                                                 Attorneys for Plaintiff
                                                 ART ASK AGENCY
  Case: 1:20-cv-04608 Document #: 66 Filed: 01/12/21 Page 2 of 2 PageID #:3147



                              CERTIFICATE OF SERVICE
       The undersigned attorney hereby certifies that a true and correct copy of the

foregoing Motion was electronically filed with the Clerk of the Court and served on all

counsel of record and interested parties via the CM/ECF system on January 12, 2021.

                                                 /s/ Michael A. Hierl
                                                 Michael A. Hierl




                                            2
